Citation Nr: 1015615	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  06-34 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for an idiopathic seizure disorder. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to June 
1972.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which increased the Veteran's rating 
from 20 percent to 40 percent, effective October 24, 2005.  
In March 2010, a hearing was held before the undersigned 
Veterans Law Judge at the RO.

In September 2009, the Board remanded the matter to the RO 
for the purpose of scheduling a hearing.  As a hearing has 
been scheduled and held, no further action to ensure 
compliance with the remand directives is required.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The matter was returned to 
the Board in March 2010. 


FINDING OF FACT

The Veteran's service-connected idiopathic seizure disorder 
is manifested by either an average of one major seizure every 
three months, more than 10 minor seizures per week, of a 
combination thereof. 


CONCLUSION OF LAW

The criteria for a rating of 80 percent, and not higher, for 
an idiopathic seizure disorder have been met.  38 U.S.C.A. §§ 
1155, 5107(a); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.121, 4.122, 4.124a, Diagnostic Codes 8910, 8911 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 and Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the Veteran is seeking an increased rating for his 
service-connected idiopathic seizure disorder.  As the notice 
that was provided in December 2005, March 2006, and July 2008 
was legally sufficient, VA's duty to notify in this case has 
been satisfied.  

Regarding the duty to assist, the RO has obtained the 
Veteran's service, VA treatment records, and private 
treatment records and provided him with VA examinations in 
December 2005 and May 2008.  Therefore, the duty to assist 
has been satisfied and there is no reasonable possibility 
that any further assistance to the Veteran by VA would be 
capable of further substantiating his claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the Veteran in 
adjudicating this appeal.




II.  Increased Rating

The Veteran was initially granted service connection for an 
idiopathic seizure disorder in a November 1972 rating 
decision and was assigned a 30 percent disability rating from 
June 23, 1972.  In July 1977, this rating decision was 
amended to increase the Veteran's rating to 40 percent 
effective September 9, 1975, and to decrease the Veteran's 
rating to 20 percent effective November 7, 1977.  In October 
2005, the Veteran submitted a claim for an increased rating 
for his idiopathic seizure disorder claiming that his 
seizures had worsened such that a higher evaluation was 
warranted.  In an April 2006 rating decision, the RO 
increased his disability rating to 40 percent , effective 
October 24, 2005.  

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.  Otherwise, the lower rating will be 
assigned.  Id.  

Although the Veteran's entire history is reviewed when 
assigning a disability evaluation, 38 C.F.R. § 4.1, where 
service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  A recent decision 
of the Court has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.  However, as 
discussed below, because the evidence of record does not 
demonstrate diverse symptoms meeting the criteria for 
different ratings, the application of staged ratings is 
inapplicable in this case.

The Veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a).  In its 
evaluation, the Board considers all information and lay and 
medical evidence of record.  38 U.S.C.A. § 5107(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board gives the benefit of the doubt to the 
claimant.  Id.

Under the rating code, a  major seizure is characterized by 
the generalized tonic-clonic convulsion with unconsciousness, 
and a minor seizure is a brief interruption in consciousness 
or conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a, Diagnostic Code 8910-11, Notes 
(1) and (2).  The rating criteria for seizure disorders 
provide a 10 percent rating for a confirmed diagnosis of 
epilepsy with a history of seizures.  A 20 percent rating is 
warranted for 1 major seizure during the preceding 2 years or 
2 minor seizures during the preceding 6 months.  A 40 percent 
rating is assigned for 1 major seizure during the preceding 6 
months or 2 major seizures within the last year, or 5 to 8 
minor seizures weekly, during the preceding year.  A 60 
percent rating is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year.  An 80 
percent rating is warranted for averaging 1 major seizure in 
three months over the last year, or more than 10 minor 
seizures weekly.  A 100 percent rating is warranted for 12 
major seizures during the preceding year.  38 C.F.R. § 
4.124a, Diagnostic Codes 8910, 8911. 

VA treatment records from August 2004 show that the Veteran 
reported that last year he was having auras which consisted 
of early evening heavy breathing associated with tingling.  
He stated that he continued to have these auras occasionally.  

In November 2005, the Veteran reported that he had one major 
seizure earlier that month, and, at that time, was 
experiencing one minor focal seizure (i.e., auras) once every 
two to three weeks at night.  Subsequently, the Veteran 
reported that he experienced a seizure at the end of his 
December 2005 MRI exam.  The notes indicate that this seizure 
is not specifically documented in the notes, but that the 
notes do indicate that the technician stopped the MRI exam.  
The Veteran reported roughly the same frequency of major and 
minor seizures at his VA examination in December 2005 and in 
a written statement received in December 2005. 

VA treatment records from March 2006 show that the frequency 
of his focal minor seizures as one to two times per week, 
sometimes one to two weeks without.  The Veteran also 
reported having a major seizure that past January.  The notes 
from June 2006 show that the Veteran reported having two 
major seizures in April, but after that time, the incidence 
of grand mal seizures declined.  He reported a 50% 
improvement in aura frequency.  

In January 2007 and February 2008, the Veteran reported that 
he could not remember the last time he had a grand mal 
seizure, although he did report having one additional major 
seizure in March 2008.  

At his May 2008 VA examination, the Veteran reported that he 
was experiencing minor focal seizures roughly 1 to 2 times 
per day.  The diagnosis included focal seizures occurring 
once or twice a day.  

In addition to his VA records, the Veteran has submitted 
private treatment records, including a physician's statement 
from August 2008 which asserts that the Veteran is having 1 
to 2 focal motor seizures daily.  The Veteran also submitted 
a seizure diary, which consists of a 15 day record of all the 
symptoms the Veteran experienced in regard to his seizure 
disorder.  There are 23 instances of recorded symptomatology 
indicative of focal seizures in this record over the 15 day 
period, averaging roughly 1.5 minor seizures a day, or 10.5 
minor seizures per week. Lastly, at his March 2010 hearing, 
the Veteran reported experiencing 10 or more seizures per 
week.  

After considering all the evidence of record, the Board finds 
that the overall disability picture for the Veteran's 
idiopathic seizure disorder more closely approximates a 80 
percent rating, warranted when the Veteran has averaged at 
least 1 major seizure in 3 months over the last year, or more 
than 10 minor seizures weekly.  As the Veteran's accounts of 
his seizures are facially plausible, internally consistent, 
and consistent with the other evidence of record, the Board 
finds his account of the frequency of his major and minor 
seizures to be credible, and, furthermore, the Veteran is 
competent to testify as to the frequency of his seizures.  38 
C.F.R. § 4.121.  

Therefore, the competent and credible evidence of record 
shows that the Veteran averaged 1 major seizure in 3 months 
from November 2005 to January 2006, and from May 2008 to the 
present, the Veteran has consistently reported experiencing 1 
to 2 seizures per day, or 10 or more seizures per week.  The 
evidence of record indicates that the Veteran experienced a 
combination of minor and major seizures during the 
intervening period that, resolving all doubt in favor of the 
Veteran, is also best approximated by an 80 percent rating.  

While an 80 percent rating is warranted, the Veteran's total 
disability picture does not rise to the level of severity 
required for a 100 percent rating, warranted where the 
Veteran averages at least 1 major seizure per month over the 
last year, as there is no evidence of record indicating this 
frequency over a sustained period. 

Accordingly, considering the evidence of record in its 
entirety, the Veteran's idiopathic seizure disorder most 
closely approximates the criteria for an 80 percent 
disability rating, and as such, an 80 percent disability 
rating, and not higher, is granted.  


III.  Extraschedular Rating

The rating schedule represents the average impairment of 
earning capacity as far as is practicable.  Ratings will 
generally be based on average impairment.  38 C.F.R. 
§ 3.321(a).  To afford justice in exceptional situations, an 
extraschedular rating can be provided. 38 C.F.R. § 3.321(b).

The Court has clarified the analytical steps necessary to 
determine whether referral for extraschedular consideration 
is warranted. See Thun v. Peake, 22 Vet. App. 11 (2008).  
First, the RO or the Board must determine whether the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate. Second, if the schedular 
evaluation does not contemplate the veteran's level of 
disability and symptomatology and is found inadequate, the RO 
or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The symptoms associated with the Veteran's idiopathic seizure 
disorder are not shown to cause any impairment that is not 
already contemplated by the rating criteria (Diagnostic Codes 
8510-11), and the Board finds that the rating criteria 
reasonably describe the Veteran's disability.  There is no 
indication that the Veteran has been hospitalized in the 
evidence of record, and the evidence, including the Veteran's 
own testimony, consistently shows that the Veteran's 
disability has not interfered with his employment.  For these 
reasons, referral for consideration of an extraschedular 
rating is not warranted in this case. 


ORDER

A disability rating of 80 percent, and no higher, for an 
idiopathic seizure disorder is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


